The conviction is for receiving and concealing stolen proptrey under the value of $50. The punishment assessed is confinement in the county jail for six months and a fine of $100.
The record is before us without a statement of facts or bills of exceptions. The indictment is sufficient to charge the offense and procedural matters appear to be in due order. Appellant's objections to the court's charge cannot be reviewed in the absence of a statement of facts.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.